DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first region" in lines 5-6 and in line 7.  As such, it is unclear whether the second recitation of the “first region” is different from the first recitation of the “first region.”  If these claimed “first regions” refer to the same element, then these limitations are also redundant, as the start of the limitation states 
For the purposes of prior art rejection, the first recitation of “a first region” is assumed to be unintended: “a display device including an optical component collection arranged in an array, a unit optical component of the optical component collection changing an optical state according to a control signal, and the display device including a first region being located in the collection range of the optical collection device…”

Claims 2 - 9 inherit this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon, et al. (WO 2019009894 A1.)
	Regarding claim 1, Moon, et al. (hereafter, “Moon”) discloses an electronic device (100), comprising:
an optical collection device (110) having a first power consumption state (light shield shutter 120/320 is turned off, [0022]) and a second power consumption state 
a display device (130/310) including an optical component collection arranged in an array (a display device inherently has some light devices such as LEDs in order to be able to display an image to a user) 
a control device (420) configured to control a first optical component subset of the first region (control activation of the light shielding section, Figs. 2A vs 2B), the first region including a first optical state (deactivation of light shielding section, Fig. 2A) and a second optical state (activation of light shielding section, Fig. 2B);
wherein:
in the first optical state, the optical collection device obtains first optical data, the first optical data characterizing an external environment of the electronic device (ambient light passes through to acquire images, [0017, 0022]); and


	Regarding claim 2, Moon discloses claim 1, further comprising:
a reminder device configured to prompt a power consumption state of the optical collection device or the optical state of the first region [0025.]

Claims 10 and 11 are method variants of claims 1 and 2 and are interpreted and rejected accordingly.

Claim(s) 1, 9, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose, et al. (US 20160273908 A1.)
Regarding claim 1, Rose, et al. (hereafter, “Rose”) discloses an electronic device (400), comprising:
an optical collection device (406/602) having a first power consumption state (polarizer/switchable glass powered off, Fig. 6) and a second power consumption state (polarizer/switchable glass powered on, Fig. 7), and in response to being in the first power consumption state, the optical collection device being configured to obtain optical data in a collection range (light not obstructed from camera, [0044]);

a control device (120) configured to control a first optical component subset of the first region (control activation of the switchable glass, [0046]), the first region including a first optical state (deactivation of switchable glass, Fig. 6) and a second optical state (activation of switchable glass, Fig. 7);
wherein:
in the first optical state, the optical collection device obtains first optical data, the first optical data characterizing an external environment of the electronic device (ambient light passes through to acquire images when switchable glass is inactive, [0045]); and
in the second optical state, the optical collection device obtains second optical data, the second optical data not characterizing the external environment of the electronic device (when the switchable glass is active, light from ambient 

Regarding claim 9, Rose discloses claim 1 wherein the control device includes:
a logic OR gate (the presence of a logical OR must inherently exist in order to perform the decisions at 306/308 of Fig. 3 because the system is deciding if it must process a command to block OR to not block the camera module);
a processor (110/120) configured to obtain a third control signal generated for a control operation of an image collection application (300);
a fourth controller, an output terminal of the fourth controller being connected to a first input terminal of the logic OR gate (inherent, because a controller to output a “block camera” command must exist in order for the decision at 306/308 to occur); and
a fifth controller, an output terminal of the fifth controller being connected to a second input terminal of the logic OR gate (inherent, because a controller to output a “do not block camera” command must exist in order for the decision at 306/308 to occur);
wherein the fourth controller and/or the fifth controller respond to the third control signal to control the first optical component subset located in the first region to change the optical state of the first region (executing the commands to block or unblock the camera is made only performed when the image collection application is active; in other words, the decisions at 306/308 which read on the fourth/fifth controllers only occur in response to an output from 300.)

Claims 10 and 18 are method variants of claims 1 and 9 and are interpreted and rejected accordingly.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 9 and 11 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Martin (US 20160063274 A1.)
Regarding claim 2, Rose discloses claim 1.  However, Rose fails to disclose a reminder device, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
Martin discloses a mobile device with a camera, similar to Rose.  Additionally, Martin discloses a reminder device (indicator unit, 280) configured to prompt a power consumption state of the optical collection device (camera module sensor is in use, [0106.])  Martin discloses that this indicator can be used to determine if the user’s phone is being remotely controlled with privacy invasive software [0074, 0106.]

Therefore, it would be obvious to one of ordinary skill in the art to include an indicator light to allow the user to securely confirm the active state of the camera.

Regarding claim 3, the combination satisfies claim 2, wherein Martin discloses the display device further includes a second region, and the reminder device is arranged in the second region (indicator light 280 is in an adjacent secondary region from the first camera region 240, as shown in Fig. 2.)

Regarding claim 4, Rose discloses claim 1.  Additionally, Rose discloses the first optical component subset located in the first region of the display device (the switchable glass in surface 606) changes the optical state according to a first control signal (controlled by an actuator 610 operated by the processor or a user, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in the rejections to claims 2 and 3, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can 
Incorporating the use of this indicator light into Rose is rendered obvious in view of Martin for the same rationale as in the rejection to claim 2.

Regarding claim 5, Rose discloses claim 1.  Additionally, Rose discloses a first controller (110) and the first controller controls the first optical component substrate in the first region to change optical states (light blocking is operated “under control of a processor”, [0046.])
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a first controller (“transmit notification,” 512; where it is inherent that in order to transmit a signal to control the indicator unit, a controller must be present.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 6, Rose discloses claim 1.  Additionally, Rose discloses a second controller (110) and the second controller controls the first optical component substrate 
However, Rose fails to disclose a second optical component subset, as required by the instant claim. Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of an indicator light in a second region.  Martin further discloses that the indicator light can be controlled by a secondary control signal, such that the light can be activated even when the camera module is not in use and privacy intrusion is detected [0104.]  Therefore, because Martin discloses that the camera module can be controlled separately from the indicator unit, it is inherent that two separate controllers must exist.
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Regarding claim 7, the combination satisfies claim 4.  Additionally, Rose discloses the first optical component subset changes the optical state of the first region according to a control of the optical collection device (light blocking shield is inactive when camera is capturing ambient light, Fig. 6).  Martin, as previously combined in the rejection to claim 4, discloses the second optical component subset (indicator unit, 280) changes the optical state according to display data (where “display data” is the notification data of 512 intended to be displayed [0140-0141.])

Regarding claim 8, Rose discloses claim 1.  However, Rose fails to disclose a backlight device in a second region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Martin.
As discussed in previous rejections, Martin discloses the use of a backlight (LED of indicator light (280), [0123]) in a second region of the display device (shown in Fig. 2.)  Martin also discloses that the backlight is displaying preset content through a second optical component subset (where the activation of the LED from an inactive state is “preset content” being shown through the second region of the display.)
Incorporating this indicator light and its control processes as the second optical component subset into Rose is rendered obvious in view of Martin for the same rationale as in the claim 2.

Claims 11 - 17 are method variants of claims 2 - 8 and are interpreted and rejected accordingly.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Bear, et al. (US 20050068423 A1) disclose a method for capturing video.
Weiss (US 20110058255 A1) discloses a camera lens cover.
Soffer (US 20130222609 A1) discloses a secure video camera device.
Gustaveson (US 20180059510 A1) discloses a camera obstructing device.
Haddad, et al. (US 8902318 B1) discloses a camera shuttering system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698